UNITED STATES OF AMERICA
                      MERIT SYSTEMS PROTECTION BOARD


     REGINA B. JACKSON,                           DOCKET NUMBER
                   Appellant,                     DC-0752-14-0739-I-1

                 v.

     DEPARTMENT OF DEFENSE,                       DATE: September 2, 2016
                 Agency.




           Regina B. Jackson, Gaithersburg, Maryland, pro se.
           Kevin Greenfield, Lisa Wischkaemper, and Mary E. Harney, Washington,
             D.C., for the agency.


                                        BEFORE

                            Susan Tsui Grundmann, Chairman
                               Mark A. Robbins, Member


                                         ORDER
¶1        The appellant has filed a petition for review of the initial decision, which
     sustained her removal. The two Board members cannot agree on the disposition
     of the petition for review. Therefore, the initial decision now becomes the final
     decision of the Merit Systems Protection Board in this appeal.     Title 5 of the
     Code of Federal Regulations, section 1200.3(b) (5 C.F.R. § 1200.3(b)).      This
     decision shall not be considered as precedent by the Board in any other
     case. 5 C.F.R. § 1200.3(d).
                                                                                 2

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
      You have the right to request further review of this final decision.

Discrimination Claims: Administrative Review
      You may request review of this final decision on your discrimination
claims by the Equal Employment Opportunity Commission (EEOC). See title 5
of the U.S. Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you submit your
request by regular U.S. mail, the address of the EEOC is:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                 P.O. Box 77960
                            Washington, D.C. 20013

If you submit your request via commercial delivery or by a method requiring a
signature, it must be addressed to:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                131 M Street, NE
                                  Suite 5SW12G
                            Washington, D.C. 20507

      You should send your request to EEOC no later than 30 calendar days after
your receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate U.S. district court.
See 5 U.S.C. § 7703(b)(2). You must file your civil action with the district court
no later than 30 calendar days after your receipt of this order. If you have a
representative in this case, and your representative receives this order before you
                                                                                 3

do, then you must file with the district court no later than 30 calendar days after
receipt by your representative. If you choose to file, be very careful to file on
time.   If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.        See 42 U.S.C. § 2000e-5(f)
and 29 U.S.C. § 794a.




FOR THE BOARD:                           ______________________________
                                         Jennifer Everling
                                         Acting Clerk of the Board
Washington, D.C.